What we are asked to do in this case is to grant permission to the Circuit Court to entertain the equivalent of a Wilcox Bill proceeding in the State court subsequent to the rendition of judgment upon a solemn contract *Page 136 
as to which this Court has adjudged no defense exists. The United States Supreme Court having declared the U.S. Wilcox Act unconstitutional and thereby left the creditors of the City of Sarasota to their remedies at law, this Court is presumptuous, to say the least of it, in assuming to supply the obstruction and delay asked for that such Federal bankruptcy legislation was found incompetent to award. The relators' judgment was obtained at a time when no refunding proceedings were in progress. Stay of execution or a spread of levy is without authority of law because such propositions must be founded on matters made to appear of record at the time the peremptory writ is applied for, and must be capable of review on writ of error to the final judgment in the case. What is being done now is to divide each mandamus case into two phases: (1) the contest on the merits; (2) a contest on whether or not the relator's judgment shall avail him anything, even after it is affirmed. I am unable to find any support for such judicial solecism. I also think we are committing an injustice in now granting relief in this case that we only a short while ago denied to the City of Bradenton on a similar application and have repeatedly denied to other cities in this State on equally meritorious applications, because not applied for within legal time, or in proper form to be granted.